DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
In particular: claim 8, line 4: “means for exerting a repeatable force” has been interpreted to be a force controller as defined in paragraph 0051; 
claim 8, line 5: “means for radiating a signal”,   invokes 112f and is given its broadest reasonable interpretation, however, no specific structure is defined within the specification and invokes 112b as described below; 
claim 8, line 9: “means for exerting a repeatable force” has been interpreted to be a signal processing  as defined in paragraph 0064;
claim 12, line 1: “means for generating an alert” has been interpreted to be a signal processing  as defined in paragraph 0065;
claim 13, line 1: “means for tracking a hydration level” has been interpreted to be a noninvasive contact sensor or signal processing circuitry as defined in paragraphs 0014 and 0064;
claim 14, lines 1-2: “means for determining a change in hydration level” has been interpreted to be signal processing circuitry as defined in paragraphs 0064-0065;
claim 21, lines 10-11: “means… for determining an amount of liquid” has been interpreted to be signal processing circuitry as defined in paragraphs 0012 and 0063.

Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5, line 1: “wherein determining a change” should be changed to “wherein the determining the change”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  claim 7, line 1: “where determining a change” should be changed to “wherein the determining the change”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  claim 8, line 8: “a human tissue” should be changed to “the human tissue”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  claim 13, line 1: “a hydration level” should be changed to “the hydration level”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  claim 14, lines 1-2: “in hydration level” should be changed to “in the hydration level”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  claim 21, line 3: “contract” should be changed to “contact”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  claim 21, line 4: “configured to be emit” should be changed to “configured to emit”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  claim 21, lines 7-8: “human tissue” should be changed to “the human tissue”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  claim 21, line 9: “human tissue” should be changed to “the human tissue”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  claim 21, line 11: “human tissue” should be changed to “the human tissue”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means for radiating a signal” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, as there is no specific structure “for radiating a signal” recited in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 8-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said detector" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “said detector” as “a detector”.
Claims 9-14 are rejected due to their dependence on claim 8.
Claim 16 recites the limitation "the coaxial probe" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the coaxial probe” as “the probe”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Pub. No. 2018/0231475) (applicant cited) in view of Facer et al. (U.S. Pub. No. 2003/0072549) and Rylander et al. (U.S. Pub. No. 2007/0159592).
Regarding claim 1, Brown discloses:
A method for measuring a change in hydration level in a tissue (see abstract and paragraph 0060), the method comprising: placing a first end of a coaxial probe (micro-capacitor 600 with coaxial transmission line 602; see figures 6A-6B) in contact with human tissue (figures 6A-6B and paragraph 0059 discloses wherein the micro-capacitor 600 is brought into contact with the skin), the coaxial probe configured to be responsive to radio frequency (RF) signals associated with spectroscopy (paragraph 0060 and figures 6A-6B disclose wherein a radio frequency is radiated through the micro-capacitor 600 to create fringe fields 610 and paragraphs 0023, 0033, 0046, 0048, and 0061 disclose wherein the system involves the transmission, measurement, and analysis of electromagnetic energy or radiation at different wave lengths (spectroscopy)); radiating an RF signal through the coaxial probe (figures 6A-6B and paragraph 0060 disclose wherein a radio frequency is radiated through the micro-capacitor 600 to create fringe fields 610); detecting, via the coaxial probe, an RF response signal wherein the response is used to determine an amount of liquid within a portion of a tissue (paragraph 0060 discloses wherein the hydration state of the sample or tissue causes a change in radio frequency capacitance which is used to determine the hydration level); and determining a change in hydration level for the tissue based upon the determined amount of liquid within the portion of the tissue (paragraph 0060 discloses wherein the system analysis utilizes the per unit change in hydration amount from the RF response properties).
Yet Brown does not disclose:
Wherein radio frequency (RF) signals are associated with dielectric spectroscopy.
However, in the same field of biological solution analysis systems, Facer discloses:
Wherein radio frequency (RF) signals are associated with dielectric spectroscopy (paragraph 0011 discloses wherein dielectric spectroscopy is applied to biological solutions by applying radio frequency signals).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Brown to incorporate wherein radio frequency (RF) signals are associated with dielectric spectroscopy, as taught by Facer, in order to identify select biological molecules of interest for analysis (paragraphs 0011 and 0038). 
Yet the combination does not disclose:
exerting a repeatable force upon a portion of the coaxial probe.
However, in the same field of RF tissue analysis systems, Rylander discloses:
exerting a repeatable force upon a portion of the coaxial probe (abstract and paragraphs 0070, 0146, and 0149 disclose wherein a mechanical (repeatable) force is applied in association with RF exposure and wherein the applied mechanical force can be provided by the RF probes).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate exerting a repeatable force upon a portion of the coaxial probe, as taught by Rylander, in order to move out intracellular and interstitial water, increase or decrease blood volume fraction and perfusion and modulate tissue's natural response to maintain hydration, and increase or decrease the tissue volume or thickness (paragraph 0146). 
Regarding claim 2, Brown in view of Facer and Rylander discloses the method of claim 1, yet Brown does not disclose:
wherein exerting the repeatable force upon the coaxial probe comprises compressing the human tissue.
However, in the same field of RF tissue analysis systems, Rylander discloses:
wherein exerting the repeatable force upon the coaxial probe comprises compressing the human tissue (paragraphs 0076 and 0149 discloses wherein the applied mechanical force can compress the skin or tissue).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein exerting the repeatable force upon the coaxial probe comprises compressing the human tissue, as taught by Rylander, in order to move out intracellular and interstitial water, increase or decrease blood volume fraction and perfusion and modulate tissue's natural response to maintain hydration, and increase or decrease the tissue volume or thickness (paragraph 0146).
Regarding claim 4, Brown in view of Facer and Rylander discloses the method of claim 1, yet Brown does not disclose:
monitoring a temperature of the portion of the tissue.
However, in the same field of RF tissue analysis systems, Rylander discloses:
monitoring a temperature of the portion of the tissue (paragraphs 0129 and 0149 disclose wherein temperature at the tissue site is monitored).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate monitoring a temperature of the portion of the tissue, as taught by Rylander, in order to monitor the thermal regulation of the tissue site for analysis.
Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Facer and Rylander, as applied to claim 1, and further in view of Lackey et al. (U.S. Pub. No. 2005/0070778).
Regarding claim 3, Brown in view of Facer and Rylander discloses the method of claim 1, yet Brown does not disclose:
generating an alert based upon a comparison of the determined change in hydration level and a underhydration threshold.
However, in the same field of hydration monitoring systems, Lackey discloses:
generating an alert based upon a comparison of the determined change in hydration level and a underhydration threshold (paragraph 0164-0165 and 0167 disclose wherein the system issues an alarm or alert when dehydration state is indicated such that the hydration amount decreases below a certain threshold amount).  
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate generating an alert based upon a comparison of the determined change in hydration level and a underhydration threshold, as taught by Lackey, in order to alert or notify an individual of a potentially dangerous level of dehydration so that corrective action can be taken.
Regarding claim 5, Brown in view of Facer and Rylander discloses the method of claim 4, yet Brown does not disclose:
wherein determining a change in hydration level for the tissue is further based upon the monitored temperature.
However, in the same field of hydration monitoring systems, Lackey discloses:
wherein determining a change in hydration level for the tissue is further based upon the monitored temperature (figure 10C, paragraphs 0010, 0059, and 0065-0072 discloses wherein the monitored skin temperature is used in the determination of the hydration level of the subject).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein determining a change in hydration level for the tissue is further based upon the monitored temperature, as taught by Lackey, in order to monitor and account for a variety of factors and changes within the body that affect hydration levels (paragraphs 0059, 0067, and 071).
Regarding claim 6, Brown in view of Facer and Rylander discloses the method of claim 1, yet Brown does not disclose:
storing the determined amount of liquid within the portion of the tissue.
However, in the same field of hydration monitoring systems, Lackey discloses:
storing the determined amount of liquid within the portion of the tissue (paragraphs 0039-0040, 0062, 0099, and 0103 disclose wherein the hydration measurement data can be stored in memory).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate storing the determined amount of liquid within the portion of the tissue, as taught by Lackey, so that the data can be collected and analyzed over time.
Regarding claim 7, Brown in view of Facer and Rylander discloses the method of claim 1, yet Brown does not disclose:
where determining a change in hydration level for the tissue comprises comparing the determined amount of liquid within the portion of the tissue to a previously determined amount of liquid within the portion of the tissue.
However, in the same field of hydration monitoring systems, Lackey discloses:
where determining a change in hydration level for the tissue comprises comparing the determined amount of liquid within the portion of the tissue to a previously determined amount of liquid within the portion of the tissue (paragraphs 0115, 0119, 0137, 0146, 0163, and 0165 disclose wherein the system compares measured water and hydration amounts over time or to previously determined amounts to determine changes in the hydration levels of the subject).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate where determining a change in hydration level for the tissue comprises comparing the determined amount of liquid within the portion of the tissue to a previously determined amount of liquid within the portion of the tissue, as taught by Lackey, in order to identify relative changes of an individual subject so as to more accurately identify alert conditions for that subject.
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Rylander.
Regarding claim 8, Brown discloses:
A system for measuring a hydration level in a tissue (see abstract and paragraph 0060), the system comprising: a probe (micro-capacitor 600 with coaxial transmission line 602) configurable to be in contact with human tissue (figures 6A-6B and paragraph 0059 discloses wherein the micro-capacitor 600 is brought into contact with the skin), the probe configured to be responsive to signals associated with a spectroscopic technique (paragraphs 0023, 0033, 0046, 0048, 0061 disclose wherein the system involves the transmission, measurement, and analysis of electromagnetic energy or radiation at different wave lengths (spectroscopic technique)); means for radiating a signal through the probe associated with the spectroscopic technique (figures 6A-6B and paragraph 0060 disclose wherein a radio frequency is radiated through the micro-capacitor 600 to create fringe fields 610); signal processing circuitry coupled to said probe, said detector configured to determine an amount of liquid within a portion of a human tissue (paragraph 0060 discloses wherein the hydration state of the sample or tissue causes a change in radio frequency capacitance which is used to determine the hydration level and paragraph 0064 discloses wherein the analysis is done via digital signal processing); and means for determining a hydration level for the human tissue based upon the determined amount of liquid within the portion of the tissue (paragraph 0060 discloses wherein the system analysis utilizes the per unit change in hydration amount from the RF response properties).
Yet the combination does not disclose:
means for exerting a repeatable force upon a portion of the probe.
However, in the same field of RF tissue analysis systems, Rylander discloses:
means exerting a repeatable force upon a portion of the probe (abstract and paragraphs 0070, 0146, and 0149 disclose wherein a mechanical (repeatable) force is applied in association with RF exposure and wherein the applied mechanical force can be provided by the RF probes).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate means for exerting a repeatable force upon a portion of the probe, as taught by Rylander, in order to move out intracellular and interstitial water, increase or decrease blood volume fraction and perfusion and modulate tissue's natural response to maintain hydration, and increase or decrease the tissue volume or thickness (paragraph 0146).
Regarding claim 10, Brown in view of Rylander discloses the system of claim 8, Brown further discloses:
wherein the probe comprises one of a coaxial probe or fiber optic probe (figures 6A-6B and paragraph 0059 disclose the micro-capacitor 600 with coaxial transmission line 602). 
Regarding claim 11, Brown in view of Rylander discloses the system of claim 10, yet Brown does not disclose:
wherein the probe further comprises a temperature probe.
However, in the same field of RF tissue analysis systems, Rylander discloses:
wherein the probe further comprises a temperature probe (paragraphs 0129 and 0149 disclose wherein temperature at the tissue site is monitored and wherein the temperature monitor can be the RF probe).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the probe further comprises a temperature probe, as taught by Rylander, in order to monitor the thermal regulation of the tissue site for analysis.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Rylander, as applied to claim 8, and further in view of Facer.
Regarding claim 9, Brown in view of Rylander discloses the system of claim 8, yet Brown does not disclose:
	wherein the spectroscopic technique comprises one of dielectric, near infrared, or infrared spectroscopy.
However, in the same field of biological solution analysis systems, Facer discloses:
wherein the spectroscopic technique comprises one of dielectric, near infrared, or infrared spectroscopy (paragraph 0011 discloses wherein dielectric spectroscopy is applied to biological solutions by applying radio frequency signals).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Brown to incorporate wherein radio frequency (RF) signals are associated with dielectric spectroscopy, as taught by Facer, in order to identify select biological molecules of interest for analysis (paragraphs 0011 and 0038).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Rylander, as applied to claim 8, and further in view of Lackey.
Regarding claim 12, Brown in view of Rylander discloses the system of claim 8, yet Brown does not disclose:
means for generating an alert based upon a comparison of the determined change in hydration level and a underhydration threshold.
However, in the same field of hydration monitoring systems, Lackey discloses:
means for generating an alert based upon a comparison of the determined change in hydration level and a underhydration threshold (paragraph 0164-0165 and 0167 disclose wherein the system issues an alarm or alert when dehydration state is indicated such that the hydration amount decreases below a certain threshold amount).  
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate means for generating an alert based upon a comparison of the determined change in hydration level and a underhydration threshold, as taught by Lackey, in order to alert or notify an individual of a potentially dangerous level of dehydration so that corrective action can be taken.
Regarding claim 13, Brown in view of Rylander discloses the system of claim 8, yet Brown does not disclose:
means for tracking a hydration level for the human tissue.
However, in the same field of hydration monitoring systems, Lackey discloses:
means for tracking a hydration level for the human tissue (paragraphs 0039-0040, 0062, 0099, and 0103 disclose wherein the hydration measurement data can be stored in memory and paragraphs 0115, 0119, 0137, 0146, 0163, and 0165 disclose wherein the system tracks measured water and hydration amounts over time and compares to previously determined amounts to determine changes in the hydration levels of the subject).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate means for tracking a hydration level for the human tissue, as taught by Lackey, in order to identify relative changes of an individual subject so as to more accurately identify alert conditions for that subject.
Regarding claim 14, Brown in view of Rylander discloses the system of claim 8, yet Brown does not disclose:
means for determining a change in hydration level for the human tissue.
However, in the same field of hydration monitoring systems, Lackey discloses:
means for determining a change in hydration level for the human tissue (paragraphs 0039-0040, 0062, 0099, and 0103 disclose wherein the hydration measurement data can be stored in memory and paragraphs 0115, 0119, 0137, 0146, 0163, and 0165 disclose wherein the system determines measured water and hydration amounts over time and compares them to previously determined amounts to determine changes in the hydration levels of the subject).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate means for determining a change in hydration level for the human tissue, as taught by Lackey, in order to identify relative changes of an individual subject so as to more accurately identify alert conditions for that subject.
Claims 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (U.S. Pub. No. 2010/0081960) (applicant cited) in view of Rylander.
Regarding claim 15, McKenna discloses:
A noninvasive contact sensor for tracking hydration status (see abstract, figure 3, and paragraphs 0025 and 0039 disclosing a noninvasive water and hydration sensing device), comprising a probe disposed within a flushed surface housing and configured to measure an amount of liquid within a tissue (figure 3 and paragraph 0025 disclose wherein the a water fraction sensor 52 (probe) is disposed within the housing 54 and wherein the sensor 54 has a substantially flat surface with or flush to the sensor housing 54 and paragraphs 0024 and 0039 disclose wherein the water fraction sensor 52 transmits electromagnetic radiation and detects the scattered and reflected light signals to determine the amount of water in the tissue); 
Yet McKenna does not disclose:
a force controller coupled to the flushed surfaced housing configured to apply a repeatable force onto the probe.
However, in the same field of tissue analysis systems, Rylander discloses:
and a force controller coupled to the flushed surfaced housing configured to apply a repeatable force onto the probe (abstract and paragraphs 0070, 0146, and 0149 disclose wherein a mechanical (repeatable) force is applied in association with RF exposure and wherein the applied mechanical force can be provided by mechanical force transducers and the RF probes).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate and a force controller coupled to the flushed surfaced housing configured to apply a repeatable force onto the probe, as taught by Rylander, in order to move out intracellular and interstitial water, increase or decrease blood volume fraction and perfusion and modulate tissue's natural response to maintain hydration, and increase or decrease the tissue volume or thickness (paragraph 0146).
Regarding claim 17, McKenna in view of Rylander discloses the sensor of claim 15, McKenna further disclose:
wherein the probe is further configured to emit signals associated with infrared spectroscopy (See abstract, paragraphs 0017, 0024, and 0027 which disclose wherein the sensor uses infrared spectroscopy techniques).
Regarding claim 19, McKenna in view of Rylander discloses the sensor of claim 15, yet McKenna does not disclose:
wherein the force controller comprises a spring.
However, in the same field of tissue analysis systems, Rylander discloses:
wherein the force controller comprises a spring (paragraph 0077 discloses wherein the force applicator can be applied using a spring).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the force controller comprises a spring, as taught by Rylander, in order to move out intracellular and interstitial water, increase or decrease blood volume fraction and perfusion and modulate tissue's natural response to maintain hydration, and increase or decrease the tissue volume or thickness (paragraph 0146).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna in view of Rylander, as applied to claim 15, and further in view of Facer.
Regarding claim 16, McKenna in view of Rylander discloses the sensor of claim 15, McKenna further disclose:
wherein the coaxial probe is further configured to emit signals associated with spectroscopy (See abstract, paragraphs 0017, 0024, and 0027 which disclose wherein the sensor uses spectroscopy).
Yet McKenna does not disclose:
Wherein the emitted signals are associated with dielectric spectroscopy.
However, in the same field of biological solution analysis systems, Facer discloses:
Wherein the emitted signals are associated with dielectric spectroscopy (paragraph 0011 discloses wherein dielectric spectroscopy is applied to biological solutions by applying radio frequency signals for identifying molecules of interest).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Brown to incorporate wherein the emitted signals are associated with dielectric spectroscopy, as taught by Facer, in order to identify select biological molecules of interest for analysis (paragraphs 0011 and 0038).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna in view of Rylander, as applied to claim 15, and further in view of Connor (U.S. Pub. No. 2018/0042513).
Regarding claim 18, McKenna in view of Rylander discloses the sensor of claim 15, yet McKenna does not disclose:
	a gimbal coupled between the force controller and the flushed surface housing.
	However, in the same field of hydration monitoring systems, Connor discloses:
	a gimbal coupled between the force controller and the flushed surface housing (paragraphs 0784-0787 disclose wherein the hydration monitoring device contains a gimbal mechanism attached to the sensors and the enclosure for keeping the sensors relatively flat with the surface of the arm).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a gimbal coupled between the force controller and the flushed surface housing, as taught by Connor, in order to keep a relatively consistent and even connection between the sensors and the skin so as to improve accuracy. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna in view of Rylander, as applied to claim 15, and further in view of Blank et al. (U.S. Pub. No. 2005/0267342).
Regarding claim 20, McKenna in view of Rylander discloses the sensor of claim 15, yet McKenna does not disclose:
wherein the force controller comprises a counterweight.
However, in the same field of tissue analysis systems, Blank discloses:
wherein the force controller comprises a counterweight (paragraphs 0160-0161, 0214, and 0227 disclose wherein a probe is applied against the skin or tissue of a user for displacing water and measuring hydration and paragraphs 0178-0186 and claim 28 disclose wherein the probe can be moved via a counter weight).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the force controller comprises a counterweight, as taught by Blank, as a simple substitution for the force controller of Rylander to achieve the predictable result of applying force against the tissue of the skin of a user to facilitate measurement.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Alanen et al. (U.S. Pub. No. 2005/0177061) (applicant cited) in view of McKenna.
Regarding claim 21, Alanen discloses:
A system for measuring a hydration level in human tissue (abstract and paragraph 0012 disclose wherein the system measures the water content of the skin and determines tissue edema), the system compromising: a coaxial probe (probe 24) have a first end configured to be in contract with human tissue (figure 2 shows coaxial probe 24 and paragraph 0013 discloses wherein the coaxial electrode probe is placed on the skin of the user) and configured to be emit and receive signals associated with a spectroscopic technique (paragraphs 0013 and 0027 disclose wherein the probe transmits an electromagnetic field, with a high frequency through the skin of the tissue) and having a second end adapted to be coupled to transmit and receive circuitry (figure 2 and paragraph 0025 disclose wherein the probe 24 has a second end which is coupled to the electronic unit 34); and means, coupled to receive signals from the coaxial probe, for determining an amount of liquid within a portion of human tissue in contact with the first end of the probe (paragraphs 0012 and 0025-0027 disclose wherein the electronic unit 34 records the output of the probe 24 and is used to determine the water content of the skin).
Yet Alanen does not disclose:
a patch coupled to the coaxial probe and configured to be adhered to human tissue so as to provide a force upon at least a portion of the coaxial probe configured to be in contact with human tissue. 
However, in the same field of hydration measurement systems, McKenna discloses:
a patch coupled to the coaxial probe and configured to be adhered to human tissue so as to provide a force upon at least a portion of the coaxial probe configured to be in contact with human tissue (figure 2 and paragraph 0023 disclose wherein the electrode patches 51 are adhered to the skin and exert a force on the electrodes to contact the skin of the user).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Alanen to incorporate a patch coupled to the coaxial probe and configured to be adhered to human tissue so as to provide a force upon at least a portion of the coaxial probe configured to be in contact with human tissue, as taught by McKenna, in order to allow the probe to remain in contact with the tissue for an extended period of time without having to hold the probe in place.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792